 



Exhibit 10.1
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
has been marked with an asterisk to denote where omissions have been made. The
confidential material has been filed separately with the Commission.
LICENSE AND STRATEGIC ALLIANCE AGREEMENT
BETWEEN
LEXAR MEDIA, INC. AND SAMSUNG ELECTRONICS CO., LTD.
     This Patent License and Collaboration Agreement (“Agreement”) is made and
entered into as of October 20, 2005 (the “Effective Date”), by and between Lexar
Media, Inc., a Delaware corporation, on behalf of itself and affiliates
(“Lexar”), and Samsung Electronics Co., Ltd., a corporation of South Korea, on
behalf of itself and its subsidiaries and affiliates (“Samsung”).
RECITALS
     A. Whereas, Lexar and Samsung executed a Purchase Agreement dated March 29,
2001 (“Purchase Agreement”) and Lexar and Samsung Semiconductor, Inc. executed a
Sales Contract dated June 1, 2001 (“Sales Contract”) and Lexar and Samsung
executed a Patent License Agreement dated March 23, 2002 (“2002 License
Agreement”) pursuant to which Lexar purchases from Samsung certain flash memory
and Samsung licenses from Lexar certain patents related to flash products. Lexar
and Samsung have further executed a Patent License Agreement dated June 30, 2005
(“2005 License Agreement”). In October 2005, Samsung/SSI and Lexar were
finalizing the terms of a Consignment Contract (“Consignment Agreement”).
     B. Whereas, Lexar and Samsung recognize that the licenses granted by Lexar
in the 2002 License Agreement and 2005 License Agreement do not cover all
products manufactured and sold by Samsung. Lexar and Samsung hereby desire to
extend the terms of various business and intellectual property (IP) interests
therein the above-mentioned agreements and collaborate on additional IP matters.
     NOW, THEREFORE, Lexar and Samsung hereby agree as follows:
     1. DEFINITIONS
          1.1 All defined terms not specifically defined in this Agreement are
as defined in the Purchase Agreement, Sales Contract, Consignment Agreement or
2002 License Agreement, as applicable.
     2. GRANT OF ADDITIONAL LICENSE RIGHTS
          2.1 Lexar’s License Grant. The parties agree to the following
amendments to the 2002 License Agreement. Unless otherwise explicitly provided
herein, all other terms and conditions of the 2002 License Agreement shall
remain unchanged and continue in full force and effect.

1



--------------------------------------------------------------------------------



 



(A) Section 2.1(d) is amended to read in its entirety as follows:
      Subject to Samsung’s compliance with the terms and conditions of this
Agreement, during the initial five (5) year term of the Purchase Agreement (the
“Initial Purchase Agreement Term”), Lexar covenants not to sue: (i) Samsung or
its Affiliates for the manufacture (including Having Manufactured), offer for
sale, importation or sale of *; or (ii) any customer of Samsung or its
Affiliates for the offer for sale, importation or sale of * and subject to the
provisions of Section 2.1(e) hereof.
(B) Section 1.25 is amended to read in its entirety as follows:
      “Flash Products” means flash storage or controller products including but
not limited to * (as such term is defined in the Purchase Agreement), * (for the
avoidance of doubt, *includes *, all as manufactured * and sold *.
               2.2 One-Time Payment. In consideration of the additional rights
as set forth in Section 2.1, Samsung shall pay Lexar * dollars ($*) as a fully
paid-up amount as follows: Samsung shall pay to Lexar by wire transfer * dollars
($*) on each of the following dates: October 21, 2005; November 1, 2005;
February 1, 2006 and March 15, 2006. These payments are not contingent in any
way upon *set out in Section 4 below.
               2.3 Taxes. Samsung shall pay any and all national, state, or
local excise, sales, use, withholding, value-added, or other taxes or duties
imposed by any applicable laws and regulations in respect of the payments made
under this Agreement or otherwise arising out of this Agreement, other than
taxes based upon Lexar’s net income. If Samsung pays, on Lexar’s behalf, any
withholding taxes that are required to be paid under applicable law, Samsung
will furnish Lexar with written documentation of such payments, including but
not limited to receipts, of any and all such taxes paid by Samsung.
     3. RENEWAL OF AGREEMENTS
               3.1 Effective immediately, the parties hereby agree to extend the
Purchase Agreement and Sales Contract for an additional five (5) year term.
               3.2 The parties further agree to the following amendments or
clarifications to the Purchase Agreement, Consignment Agreement and Sales
Contract. Unless otherwise explicitly provided herein, all other terms and
conditions of the Purchase Agreement, Consignment Agreement and Sales Contract
shall remain unchanged and continue in full force and effect.
               (a) The terms “NAND Flash Memory Chips”, “Samsung Products” and
“Products” (collectively, “Lexar Flash Purchases”) as used in the Purchase
Agreement, Consignment Agreement and Sales Contract include * sold by Samsung or
its Affiliates *. Lexar shall have the right to purchase * (collectively “*”)
from Samsung under the terms and conditions of the Lexar/Samsung agreements if
and only if *, such as *. In addition, Samsung shall be entitled to *, and such
*shall not *.
 
* Material has been omitted and filed separately with the Commission.

2



--------------------------------------------------------------------------------



 



          (b) Section 3.1(d) of the Purchase Agreement is amended to read in its
entirety as follows:
               Provided that Lexar Flash Purchases meet Lexar’s technical
requirements, are timely acknowledged for delivery and are delivered to Lexar
and are *, Lexar shall * (however Lexar’s failure to do so shall not constitute
a breach of this Agreement, the Purchase Agreement, the Sales Contract or the
Consignment Agreement).
          (c) The parties further agree that effective as of March 24, 2006,
Section 2.1 of the Purchase Agreement shall be modified such that Samsung shall
not be obligated to make available to Lexar any NAND Flash Memory Chips in
excess of * (*%) of Samsung’s Average Monthly Sales (the “Committed Volume”).
Samsung further agrees that in consideration of this change, to the extent that
Lexar requests quantities less than or equal to the Committed Volume, Samsung
shall ship such products to Lexar in a timely manner according to Lexar’s
requests and forecasts, as specified by Lexar and *, and also shall * equal to
*. Samsung further agrees not to * unless and until Lexar has received its
specified forecast shipment. Notwithstanding any provisions herein to the
contrary, Samsung’s violation of the provisions of this paragraph shall be
considered a material breach of the Agreement, and upon notice, Samsung shall
have twenty (20) days to cure any such breach. Upon Lexar’s request, Samsung
shall provide to Lexar a statement of its Average Monthly Sales and the actual *
for each Flash Product sold by Samsung.
          3.3 The parties further agree to the following amendments to the 2002
License Agreement. Unless otherwise explicitly provided herein, all other terms
and conditions of the 2002 License Agreement shall remain unchanged and continue
in full force and effect.
          Section 2.1(e) is amended to read in its entirety as follows:
          Beginning on March 24, 2006, and subject to Samsung’s compliance with
the terms and conditions of this Agreement, the Purchase Agreement, the
Consignment Agreement and the Sales Agreement, Lexar grants to Samsung a *
license under all Lexar Intellectual Property Rights * to manufacture, Have
Manufactured (*), use, offer for sale, import and sell *. The parties further
agree that “Lexar Intellectual Property Rights” shall include the Intellectual
Property Rights owned by or licensed to Lexar (but, in either case, only
Intellectual Property Rights owned by or licensed to Lexar wherein Lexar has the
right to grant sublicenses without payment of compensation to any third party
other than Lexar employees), anytime within the tenth anniversary of the
Effective Date, in and to the Lexar Technology. For avoidance of doubt, Lexar
Intellectual Property Rights include all rights to patents and application for
patents that are issued or filed within the tenth anniversary of the Effective
Date that Lexar owns or is licensed to and has the right to sublicense. Nothing
in this agreement shall be construed as granting a license by Lexar either
expressly or impliedly to *. Lexar has no obligation to upgrade or modify the
licensed technology that is the subject of this agreement. Nothing in this
Agreement shall be construed as granting either an express or implied patent
license from Lexar to, or creating any estoppel against Lexar patent claims
against, *. In no event will Samsung extend any *. All rights not expressly
licensed herein to Samsung are reserved to Lexar.
 
* Material has been omitted and filed separately with the Commission.

3



--------------------------------------------------------------------------------



 



     4. INTELLECTUAL PROPERTY COLLABORATION
          4.1 Intellectual Property (IP) Collaboration. During the term of this
Agreement Samsung agrees to *. Such * may include, but not be limited to *.
          4.2 Grant of *Rights. Subject to Lexar’s agreements with its existing
licensees and Lexar’s own rights to operate under the full scope of *, and
Lexar’s right to grant licenses and/or releases or other rights to *, and
subject to the mutual agreement of the parties, Lexar agrees to grant to Samsung
* license (“* License”) * (for avoidance of doubt the grant of right herein
specifically provides * (defined below) *, and Samsung shall be solely entitled
to any and all *), under: (i) *, unless otherwise agreed, *, and (ii) *
(collectively “*”). In the event any of the *, Samsung has the right to *. Any
such * License shall include * Lexar. The parties further agree that for * set
out above, Samsung will pay Lexar *, as set forth in Sections 4.2(i) and 4.2(ii)
herein, for a total of * dollars ($*).
          4.3 Future Collaboration Agreement. Lexar and Samsung agree in good
faith to expand the terms of this Agreement, Purchase Agreement, the Consignment
Agreement and Sales Contract to include among other things any additional
activities associated with the * in Section 4.2 as set forth herein within one
(1) year from the Effective Date of this Agreement. Lexar and Samsung also agree
in good faith to resolve additional details of the supply of the Flash Products
within a reasonable period following the Effective Date of this Agreement.
     5. [INTENTIONALLY OMITTED]
     6. TERM AND TERMINATION
          6.1 This Agreement, Purchase Agreement, Consignment Agreement and
Sales Contract and 2002 License Agreement shall terminate on March 22, 2011
(“Expiration Date”).
          6.2 Notwithstanding anything to the contrary in this Agreement, the
licenses as granted pursuant to Sections 3.3 and 4.2 shall survive any
termination of this Agreement resulting from Lexar’s filing of any bankruptcy
proceedings whether voluntary or involuntary. In the event that any bankruptcy
proceeding, voluntary or involuntary, is instituted by or against Lexar: (i) all
rights and licenses in intellectual property granted under this Agreement and
the 2002 License Agreement by Lexar to Samsung shall be deemed to be licenses of
rights to “intellectual property” as defined in §365(n) of the Bankruptcy Code
(11 U.S.C. §101 et. seq.); and (ii) upon rejection, if any, by Lexar, Samsung
shall retain and may fully exercise all of its rights under this Agreement and
the 2002 License Agreement as provided under §365(n) of the Bankruptcy Code,
including without limitation, all rights under the licenses to Lexar
Intellectual Property Rights, in accordance with the terms and conditions of
this Agreement and the 2002 License Agreement.
     7. GENERAL
          7.1 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of California without regard to
conflicts of laws rules or principles, and excluding the United Nations
Convention on Contracts for the International Sale of Goods. All actions brought
by either party arising under or related to this Agreement shall be brought
exclusively in the state and federal courts located in Santa Clara County,
California, and the parties hereby irrevocably consent to personal jurisdiction
and venue therein.
 
* Material has been omitted and filed separately with the Commission.

4



--------------------------------------------------------------------------------



 



          7.2 Assignment. Neither party may assign this Agreement without the
prior written consent of the other, except that Lexar may assign or transfer its
rights and obligations under this Agreement in the course of a merger,
reorganization or acquisition of Lexar or all or substantially all of Lexar’s
assets related to this Agreement without consent by Samsung except for those
rights and obligations under Section 4 of this Agreement, the assignment of
which requires consent by Samsung. Any assignment permitted hereunder will be
subject to the written assent of the assignee to all of the terms and provisions
of this Agreement. Any attempted assignment in derogation of this section will
be null and void.
          7.3 Modification and Waiver. No modification to this Agreement, nor
any waiver of any rights, will be effective unless assented to in writing by the
party to be charged, and the waiver of any breach or default shall not
constitute a waiver of any other right hereunder or any subsequent breach or
default.
          7.4 Notices. Any required or permitted notices hereunder must be given
in writing at the address of each party set forth below, or to such other
address as either party may substitute by written notice to the other in the
manner contemplated herein. Notices will be effective upon receipt.

         
 
  To Lexar:   To Samsung:
 
  Lexar Media, Inc.   Samsung Electronics Company, Ltd.
 
  47300 Bayside Parkway   San #16, Banwol-Ri, Taean-Eup
 
  Fremont, CA 94538   Hwasung-Si, Gyeonggi-Do, 445-701 Korea
 
  Attention: Legal Department   Attention: VP, General Manager, IP Team
 
  Phone: (510) 413-1219   Phone: 82-31-208-7012
 
  Fax: (510) 413-1296   Fax: 82-31 208-7398

          7.5 Compliance with Law, including U.S. Export Laws. Each party agrees
to comply with all applicable international, national, state, regional and local
laws and regulations in performing its duties hereunder and in any of its
dealings with respect to the technical information disclosed hereunder or direct
products thereof. Neither party shall export or re-export, directly or
indirectly, any technical information disclosed hereunder or direct products
thereof to any destination prohibited or restricted by the export control laws
and regulations of the United States, including the U.S. Export Administration
Regulations, without the prior authorization from the appropriate governmental
authorities.
          7.6 Headings. The headings of the Sections of this Agreement are for
convenience only and will not be of any effect in construing the meanings of the
Sections.
 

5



--------------------------------------------------------------------------------



 



          7.7 Counterparts. This Agreement may be executed in multiple
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
          7.8 Independent Contractors. In performing their respective duties
under this Agreement, each of the parties will be operating as an independent
contractor. Nothing contained herein will in any way constitute any association,
partnership, or joint venture between the parties hereto, or be construed to
evidence the intention of the parties to establish any such relationship.
Neither party will have the power to bind the other party or incur obligations
on the other party’s behalf without the other party’s prior written consent.
          7.9 Severability. In the event that it is determined by a court of
competent jurisdiction that any provision of this Agreement is invalid, illegal,
or otherwise unenforceable, such provision will be enforced as nearly as
possible in accordance with the stated intention of the parties, while the
remainder of this Agreement will remain in full force and effect and bind the
parties according to its terms. To the extent any provision cannot be enforced
in accordance with the stated intentions of the parties, such provisions will be
deemed not to be a part of this Agreement.
          7.10 Entire Agreement. The Purchase Agreement, the 2002 License
Agreement, the Consignment Agreement, the Sales Contract and this Agreement
constitute the entire and exclusive agreement between the parties hereto with
respect to the subject matter hereof and supersede any prior representations,
understandings and agreements between the parties with respect to such subject
matter. This Agreement may not be modified in any way except by a written
instrument, which specifically identifies the intended modification and clearly
expresses the intention to so change this Agreement, signed by the parties. To
the extent of any conflict or inconsistency between, on the one hand, the
provisions of this Agreement and, on the other hand, the Purchase Agreement, the
2002 License Agreement, Consignment Agreement or Sales Contract, the provisions
of this Agreement shall prevail.
          7.11 Execution. This Agreement may be executed initially by a
transmittance of a signed facsimile copy followed by the originals in duplicate.
          7.12 Survival. Sections 7.1 and 7.12 shall survive the Expiration
Date.
     IN WITNESS WHEREOF, Lexar and Samsung have caused this Agreement to be
executed by their duly authorized representatives as of the Effective Date.

     
Lexar Media, Inc.
  Samsung Electronics Co., Ltd.
 
   
By:
  By:
 
   
/s/ Eric S. Whitaker
  /s/ Jay Shim
 
   
Eric S. Whitaker
  Jay Shim
 
   
Title: Executive Vice President of Corporate
  Title: Vice President/Gen. Manager & General Patent
 
   
Strategy and General Counsel
  Counsel
 
   
Date: October 25, 2005
  October 25, 2005

 

6